Citation Nr: 0101801	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  97-34 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to an increased evaluation for residuals of shell 
fragment wounds of the left upper arm, muscle group V, 
currently rated as 30 percent disabling.

Entitlement to an increased evaluation for residuals of shell 
fragment wounds of the left radial nerve, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION


The veteran had active service from September 1942 to August 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1997 RO rating decision that denied increased 
evaluations for residuals of shell fragment wounds of the 
left upper arm, muscle group V, (rated 10 percent); residuals 
of shell fragment wounds of the left radial nerve (rated 
20 percent); residuals of shell fragment wounds of the right 
leg, muscle group XI, (rated 10 percent); residuals of shell 
fragment wounds of the right hip with scar and osteoarthritis 
(rated 10 percent); residuals of shell fragment wounds 
manifested by a scar of the right temporal region (rated 
10 percent); tinnitus (rated 10 percent); and right ear 
hearing loss (rated 10 percent).  A February 2000 Board 
decision assumed jurisdiction of the issue of whether there 
was CUE (clear and unmistakable error) in the June 1946 RO 
rating decision for assigning a 10 percent evaluation for 
residuals of shell fragment wounds of the left upper arm, 
muscle group V, and determined there was CUE in the RO rating 
decision for not assigning a 30 percent evaluation for this 
disorder.  

The February 2000 Board rating decision denied ratings in 
excess of 10 percent for residuals of shell fragment wounds 
of the right leg, muscle group XI; residuals of shell 
fragment wounds of the right hip with scar and 
osteoarthritis; residuals of shell fragment wounds manifested 
by a scar of the right temporal region; tinnitus; and right 
ear hearing loss.  At that time, the Board also remanded the 
issues of entitlement to increased evaluations for residuals 
of shell fragment wounds of the left upper arm, muscle group 
V, and residuals of shell fragment wounds of the left radial 
nerve to the RO for additional development.  The Board has 
classified the issues now for appellate consideration as 
shown on the first page of this decision.



FINDINGS OF FACT

1.  Residuals of shell fragment wound involving muscle group 
V of the minor upper extremity are productive of no more than 
severe functional impairment.

2.  Residuals of shell fragment wound involving the left 
radial nerve produce no more than moderate incomplete 
paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of shell fragment wounds of the left upper arm, 
muscle group V, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.56, 4.71a, 4.73, Codes 5206, 
5207, 5305 (2000).

2.  The criteria for a rating in excess of 20 percent for 
residuals of shell fragment wounds of the left radial nerve 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.124a, Code 8514 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


A.  Factual Background

The veteran had active service from September 1942 to August 
1945.

Service medical records show that the veteran was wounded in 
action in March 1945.  He received multiple penetrating 
wounds, a compound comminuted fracture of the left humerus, 
and injury of the left radial nerve.  These records show that 
the wounds were debrided and that the left arm was placed in 
a cast because of the fracture of the left humerus.  The 
fractured humerus healed and he was operated upon for a left 
wrist drop.  The radial nerve was explored and found to be 
somewhat scarred and neurolysis was done.  He remained 
hospitalized until August 1945.

An August 1945 RO rating decision assigned a 100 percent 
convalescent rating for the veteran's various shell fragment 
wound injuries, effective from August 1945.

The veteran underwent VA medical examinations in June 1946.  
The report of surgical examination shows there was a 
transverse scar of the arm that was 2 inches in length, 
lateral aspect, lower third, well-healed, and nonadherent.  
There was a second scar of the left arm that was 13 inches in 
length that extended from the head of the radius over the 
lateral aspect of the arm up to the posterior aspect of the 
head of the humerus at the site of exploration of the radial 
nerve.  The scar was well-healed and nonadherent.  There was 
evidence of moderate loss of muscle tissue.  The left arm was 
1 and 1/4 inches smaller than the right arm.  The muscle power 
was fair but did not meet the corresponding muscle power of 
the right arm.  The diagnoses were cicatrices, left arm, the 
result of shrapnel wound, manifested by deformity and 
weakness. 

The report of VA neurological examination in June 1946 notes 
that the veteran's left wrist would not bend.  There was 
moderate atrophy of the triceps muscles and those on the 
flexor surface of the forearm. The left arm and forearm were 
measured as smaller than the right arm and forearm.  The left 
grip was weaker and the left triceps was reported as 
retarded, if not absent.  There was moderately impaired 
palmar flexion of the hand at the wrist joint with the 
fingers fully flexed.  The examiner reported that the 
cutaneous disturbance was in conformity with distribution of 
the radial nerve.  The diagnosis was residuals of paralysis 
of the left radial nerve.

The June 1946 RO rating decision, in part, granted service 
connection for paralysis of the left radial nerve and 
assigned a 20 percent rating for this condition, effective 
from June 1946.  The 100 percent convalescence rating for the 
veteran's disabilities was terminated from then.  The 
20 percent rating for the left radial nerve paralysis has 
remained unchanged since then.  The June 1946 RO rating 
decision granted service connection for muscle injury of the 
left upper arm and assigned a 10 percent rating for this 
condition, effective from June 1946.  This 10 percent rating 
remained unchanged until the February 2000 Board decision 
determined that there was CUE in the June 1946 RO rating 
decision for not assigning a 30 percent evaluation for the 
residuals of shell fragment wound of the left upper arm, 
muscle group V.  A February 2000 RO rating decision assigned 
a 30 percent rating for this condition, effective from June 
1946.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions in the 1990's.  
The more salient medical records with regard to the claims 
being considered in this decision are discussed in the 
following paragraphs.


The veteran underwent VA medical examinations in September 
1997.  At muscle examination, he gave a history of fracture 
of the left humerus.  There was a scar extending from the 
posterior aspect of the left arm just posterior to the 
acromial base extending distally to beyond the lateral 
humeral condyle.  The scar was well headed although there was 
loss of subcutaneous tissues and fat as well as underlying 
musculature.  The lateral head of the triceps was quite 
deficit although there was 5/5 strength with the triceps at 
that time.  The strength testing did cause pain in the mid 
shaft of the humerus.  The humerus was palpably deformed 
subcutaneously with the skin adherent to underlying bone.  
There was 5/5 strength of the biceps although this also 
created pain in the mid shaft of the humerus.  There was 
intact radial nerve function distally and intact 
neurovascular status overall in the left upper extremity.  
Range of motion of the elbow was full and painless.  Range of 
motion of the shoulder was full with the exception of about 5 
degrees of active elevation when compared to the 
contralateral unaffected side.  The assessment was status 
post shrapnel wound with open fracture of the left humerus.  
There appeared to have been excellent result from open 
reduction internal fixation of the humerus fracture.  The 
skin was quite adherent to the underlying bone but muscle 
function and nerve function distally appeared to be intact.  
The veteran had pain with activities of daily living and 
attempts at heavy lifting with the upper extremity.

The report of the veteran's VA neurological examination in 
September 1997 notes that he had severe loss of muscle mass 
including the triceps and some biceps in the left arm.  There 
was loss of sensation throughout the distribution of the 
musculocutaneus nerve on the left.  There was weakness in the 
biceps, deltoid, and triceps functions on the left, but he 
was able to move the elbow joint through its full range of 
motion, and he was able to move the shoulder joint through 
its full range of motion.  There was some diminution in grip 
strength, but there was no muscle atrophy and no sensory loss 
in the hand.  

In correspondence dated in May 2000, the veteran noted that 
he was right handed.


B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims.  There is no identified 
evidence not accounted for and examinations have been 
performed with regard to the claims.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. § 5103).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

With regard to the claim for an increased evaluation for the 
muscle injury to the left upper extremity, the evidence shows 
that the veteran is right handed.  A noncompensable 
evaluation is warranted for slight injury to Muscle Group V 
(flexor muscles of the elbow) of either the major or minor 
upper extremity.  A 10 percent evaluation is warranted for 
moderate injury of either extremity.  A 20 percent evaluation 
requires moderately severe injury of the minor upper 
extremity.  A 30 percent evaluation requires moderately 
severe injury of the major upper extremity or severe injury 
of the minor upper extremity.  A 40 percent rating requires 
severe injury of the major upper extremity.  38 C.F.R. 
§ 4.124a, Code 5305.

An open comminuted fracture with muscle or tendon damage will 
be rated as severe injury of the muscle group involved unless 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  A slight disability 
of muscles is a simple wound of muscle without debridement or 
infection.  A moderate injury of muscles is a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement or prolonged infection.  A moderately severe 
disability of muscles is a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  A 
severe disability of muscles is a through and through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low velocity missiles or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolong infection or soughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 4.56.

The service-connected residuals of shell fragment wounds of 
the left upper arm, muscle group V could also be evaluated 
under the appropriate range of motion diagnostic codes.  In 
this regard, a noncompensable evaluation is warranted when 
flexion of the forearm of the major or minor upper extremity 
is limited to 110 degrees or more.  A 10 percent evaluation 
requires that flexion be limited to 100 degrees.  A 
20 percent evaluation requires that flexion be limited to 90 
degrees.  A 30 percent evaluation requires that flexion of 
the major upper extremity be limited to 70 degrees or that 
flexion of the minor upper extremity be limited to 55 
degrees.  A 40 percent evaluation requires that flexion of 
the major upper extremity be limited to 55 degrees or that 
flexion of the minor upper extremity be limited to 45 degrees 
or less.  A 50 percent evaluation requires that flexion of 
the major upper extremity be limited to 45 degrees or less.  
38 C.F.R. § 4.71a, Code 5206.

A 10 percent evaluation is warranted when extension of the 
forearm of the major or minor upper extremity is limited to 
45 degrees.  A 20 percent evaluation requires that extension 
be limited to 75 degrees.  A 30 percent evaluation requires 
that extension of the major upper extremity be limited to 90 
degrees or that extension of the minor upper extremity be 
limited to 100 degrees.  A 40 percent evaluation requires 
that extension of the major upper extremity be limited to 100 
degrees or that extension of the minor upper extremity be 
limited to 110 degrees or more.  A 50 percent evaluation 
requires that extension of the major upper extremity be 
limited to 110 degrees or more.  38 C.F.R. § 4.71a, Code 
5207.

The standard ranges of motion of the forearm (elbow) are zero 
degrees extension, 145 degrees of flexion, 80 degrees of 
pronation, and 85 degrees of supination.  38 C.F.R. § 4.71, 
Plate I.


The evidence shows that the veteran has been assigned a 
30 percent rating for the residuals of shell fragment wounds 
of the left upper extremity that is manifested primarily by 
severe muscle injury.  This is the maximum schedular rating 
for this condition based on muscle injury in the absence of 
ankylosis that is not shown in this case.  The evidence does 
not show any significant limitation of motion of the left 
elbow to support the assignment of a rating in excess of 
30 percent for this condition under diagnostic code 5206 or 
5207.

The preponderance of the evidence is against the claim for a 
higher rating for residuals of shell fragment wounds of the 
left upper arm, muscle group V.  Hence, the claim is denied.

With regard to the claim for a higher rating for the 
neurological condition of the left upper extremity, a 
20 percent evaluation is warranted for mild incomplete 
paralysis of the musculospiral nerve (radial nerve) of the 
major upper extremity.  A 20 percent evaluation is warranted 
for mild or moderate incomplete paralysis of the 
musculospiral nerve of the minor upper extremity.  A 
30 percent evaluation requires moderate incomplete paralysis 
of this nerve of the major upper extremity.  A 40 percent 
evaluation requires severe incomplete paralysis of this nerve 
of the minor upper extremity.  A 50 percent evaluation 
requires severe incomplete paralysis of the musculospiral 
nerve of the major upper extremity.  A 60 percent evaluation 
requires complete paralysis of this nerve of the minor upper 
extremity.  A 70 percent evaluation requires complete 
paralysis of this nerve of the major upper extremity.  
38 C.F.R. § 4.124a, Code 8514.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve group, whether the less than 
total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
Complete paralysis of the radial nerve is present when there 
is drop of hand and fingers, perpetual flexion of the wrist 
and fingers, adduction of the thumb with the thumb falling 
within the line of the outer border of the index finger, and 
inability to extend the hand at the wrist, an inability to 
extend the proximal phalanges of the fingers, an inability to 
extend the thumb, an inability to move the wrist laterally, 
weakened supination of the hand, weakened extension and 
flexion of the elbow, and the loss of synergic motion of the 
extensors that seriously impairs the hand grip.  38 C.F.R. 
§ 4.124a, Code 8514.

The reports of the veteran's VA medical examinations in 
September 1997 show that the residuals of shell fragments 
wounds of the left upper extremity are manifested primarily 
by deformity of the humerus with the skin adherent to 
underlying bone that produces severe muscle injury.  This 
manifestation has been considered in the assignment of the 
30 percent rating for the muscle injury as noted above and 
may not be assigned a separation compensable evaluation as a 
skin condition because of the prohibition against the 
pyramiding of disability evaluations.  38 C.F.R. § 4.14.  The 
report of the VA neurological examination in September 1997 
indicates loss of sensation throughout the distribution of 
the musculocutaneous nerve on the left with weakness in 
functions performed with the biceps, deltoid, and triceps 
muscles.  These reports, however, also indicate that he has 
essentially normal range of motion of the elbow and shoulder 
joints of the left upper extremity.  There is well-healed 
scarring of the left upper extremity that is asymptomatic and 
does not warrant the assignment of a separate compensable 
rating under the provisions of 38 C.F.R. §§ 4.118, Codes 
7803, 7804 or 7805.  


The overall evidence does not show the presence of 
neurological deficits of the left upper extremity that 
produce more than moderate incomplete paralysis of the left 
radial nerve to support the assignment of a higher rating for 
this condition under diagnostic code 8514.  The preponderance 
of the evidence is against the claim for an increased 
evaluation for this neurological condition, and the claim is 
denied.


In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the evidence does not 
indicate any significant limitation of motion of a joint of 
the left upper extremity related to the disabilities of this 
extremity.  Nor does the evidence indicate the presence of 
fatigability, incoordination or weakness of the left upper 
extremity that has not been contemplated in the 30 and 
20 percent evaluations of the disabilities of the left upper 
extremity under Diagnostic Codes 5305 and 8514, as above.


Since the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application with regard to the matters discussed in this 
appeal.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(to be codified as amended at 38 C.F.R. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Nor does the evidence present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000). The Board does not have jurisdiction to 
adjudicate this claim in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The veteran does not assert that the 
schedular rating is inadequate to evaluate his left arm 
disabilities and the Board does not find circumstances in 
this case, such as marked interference with employment or 
need for hospitalization due to the left arm conditions to 
remand this case to the RO for referral to the VA Director of 
Compensation and Pension Service for consideration of an 
extraschedular rating for this condition.  VAOPGCPREC 6-96.




ORDER

An increased evaluation for residuals of shell fragment 
wounds of the left upper arm, muscle group V, is denied.

An increased evaluation for residuals of shell fragment 
wounds of the left radial nerve is denied.




		
	J. A. MARKEY
	Acting Member, Board of Veterans' Appeals



 

